OMB APPROVAL OMB Number: 3235-0101 Expires: August 31, 2003 Estimated average burdenhours per response2.0 SEC USE ONLY DOCUMENT SEQUENCE NO. CUSIP NUMBER WORK LOCATION UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 144NOTICE OF PROPOSED SALE OF SECURITIESPURSUANT TO RULE 144 UNDER THE SECURITIES ACT OF 1933 ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a saledirectly with a market maker. 1(a) NAME OF ISSUER(Please type or print) (b)IRS IDENT. NO. (c) S.E.C. FILE NO. Acxiom Corporation 71-0581897 0-13163 1(d) ADDRESS OF ISSUER STREET CITY STATE ZIP CODE (e)TELEPHONE NO. 601 E.Third St. Little Rock AR 72201 AREA CODE NUMBER (501) 252-1000 2(a)NAME OF PERSON FOR WHOSE ACCOUNTTHE SECURITIES ARE TO BE SOLD (b)IRS IDENT. NO. (c)RELATIONSHIP TOISSUER (d)ADDRESSSTREETCITY STATE ZIPCODE Shawn M. Donovan Sr. Vice President - Global Sales 601 E.Third St.Little Rock, AR 72201 INSTRUCTION: The person filing this notice should contact the issuer to obtain the I.R.S.
